IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1946
                             Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

REY GAYTON JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



      Rey Gayton Jr. appeals the district court’s denial of his motion to dismiss.

AFFIRMED.



      Joel A. Walker, Law Office of Joel Walker, P.C., Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                            2


VAITHESWARAN, Judge.

       The State charged Rey Gayton Jr. with credit card fraud and third-degree

theft. After a series of postponements, Gayton moved to dismiss the charges,

claiming a violation of his right to a speedy trial. See Iowa R. Crim. P. 2.33(2)(c).

The district court denied the motion. Gayton subsequently pled guilty to credit

card fraud and waived his right to file a motion in arrest of judgment. The district

court imposed sentence and this appeal followed.

       Gayton contends the district court abused its discretion in denying the

motion to dismiss. See State v. Winters, 690 N.W.2d 903, 907 (Iowa 2005)

(setting forth standard for review of a district court’s ruling on a motion to dismiss

based on speedy-trial grounds). The State counters that Gayton “waived any

claim regarding speedy trial by pleading guilty.” We agree with the State.

       “[A] defendant’s guilty plea waives all defenses and objections which are

not intrinsic to the plea.” State v. Carroll, 767 N.W.2d 638, 641 (Iowa 2009).

This includes defenses based on delays in bringing a case to trial. See State v.

Taylor, 211 N.W.2d 264, 266 (Iowa 1973) (“As to the time lapse between the

information and the plea, defendant is foreclosed from complaint by his guilty

plea, under our recent holding in [McGee].”); State v. McGee, 211 N.W.2d 267,

268 (Iowa 1973) (“We hold that defendant waived delay in trial by pleading

guilty.”). When Gayton pled guilty, he waived his right to challenge the district

court’s ruling on his motion to dismiss.1



1
  As the State notes, Gayton’s “appellate brief does not assert that the plea was
involuntary, unknowing, or otherwise invalid” or contain “any allegation of ineffective
assistance.”
                                           3

       The Iowa Supreme Court’s recent opinion in State v. Taylor, ___ N.W.2d

___, 2016 WL 3354424 (Iowa 2016), does not alter our conclusion. There, the

court reached the merits of a claimed speedy trial violation. But, unlike this case,

the court faced no procedural bars. The defendant did not plead guilty; she

submitted to a trial on the minutes and was found guilty of the charged crimes.

Under that posture, the supreme court could decide the merits of the district

court’s ruling on her motion to dismiss. See State v. Lewis, 05-2079, 2007 WL
1202382, at *4 (Iowa Ct. App. Apr. 25, 2007) (“Upon our review of the relevant

proceeding, we conclude [the defendant] was convicted pursuant to a trial on the

minutes, not an Alford plea; therefore he did not waive his right to appeal the

denial of his motion to dismiss [for speedy-trial violations].”).

       Gayton, in contrast, faced a significant procedural hurdle to consideration

of the merits of the dismissal ruling: his guilty plea. After obtaining a ruling on his

speedy trial defense, he pled guilty and waived his right to challenge the plea via

a motion in arrest of judgment. Under this procedural posture, he ran head-on

into the holdings of McGee and Taylor. See McGee, 211 N.W.2d at 268; Taylor,
211 N.W.2d at 266. In light of this precedent, we do not reach the merits of the

district court’s ruling on Gayton’s motion to dismiss.

       We affirm Gayton’s judgment and sentence for credit-card fraud.

       AFFIRMED.